               Case 3:16-md-02741-VC Document 11787 Filed 09/17/20 Page 1 of 7




 1
 2                                   UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3
                                        SAN FRANCISCO DIVISION
 4
         IN RE: ROUNDUP PRODUCTS                               MDL No. 2741
 5       LIABILITY LITIGATION                                  Case No. 16-md-02741-VC
 6                                                             Hon. Vince Chhabria
 7       This document relates to:
         ALL ACTIONS                                           JOINT CASE MANAGEMENT STATEMENT
 8                                                             AND LITIGATION PLAN

 9
               Pursuant to the Court’s August 27, 2020 Minute Order, Plaintiffs’ leadership and Monsanto’s
10
     counsel met and conferred about a plan to address the remaining cases pending before this MDL.
11
12             As background, there are currently 3,704 plaintiffs with pending cases within this MDL,

13   1,954 of which are not settled or subject to a term sheet. The parties are actively engaged in ongoing
14   settlement discussions for 1,041 of these 1,954 plaintiffs and Monsanto hopes to engage the
15
     remaining 943 plaintiffs as soon as feasible.1
16
               Since the August 27, 2020 case management conference, the parties have continued to engage
17
18   in settlement discussions. Significant progress has been made. As disclosed in the pleadings

19   attaching the redacted letters filed by Andrus Wagstaff, Baum Hedlund and Moore Law Group,
20
     master settlement agreements have now been reached with each of those firms, removing another
21
     approximately 280 cases from the MDL docket and approximately 12,000 cases from the overall
22
23   Roundup litigation. Additionally, Monsanto continues to finalize settlement agreements with

24   numerous other law firms. Plaintiffs’ Co-lead counsel are available to assist counsel for those
25
     Plaintiffs in the MDL resolve their individual cases and are discussing with Monsanto’s settlement
26
27
28   1
         The numbers of cases provided throughout the pleading are best estimates as of this date. The numbers
         change on a regular basis and therefore should be considered approximations.


                                                     1
                                      JOINT LITIGATION PLAN;16-MD-0274
               Case 3:16-md-02741-VC Document 11787 Filed 09/17/20 Page 2 of 7




 1   counsel a mechanism to facilitate such discussions. The parties also anticipate that Special Master
 2   Feinberg will prioritize cases in Waves 1, 2 and 3 that are not already subject to settlement
 3
     agreements as part of his overall initiative to resolve the litigation.
 4
               For the purpose of allowing the settlement process to continue, the parties respectfully request
 5
 6   that the stay remain in place until at least November 2, 2020, at which time the Court can assess the

 7   status of settlement discussions throughout the MDL and the need to resume litigation.
 8
               Pursuant to the Court’s order at the case management conference, the parties nonetheless
 9
     submit the following litigation plan should the Court decide to resume litigation:
10
11             For the purposes of this proposal, the Parties have divided the pending cases into “Settled

12   Cases” and “Active Cases.”
13   I.        Settled Cases
14
               As of this date, there are 1,750 plaintiffs in this MDL that are subject to a settlement
15
     agreement. Because the various settlement programs will take time to administer, the Parties
16
17   anticipate being able to start entering dismissals in the next sixty to ninety days. The Parties propose

18   the following process for dealing with settled cases:
19        1.   The Court appoints Co-lead Counsel (for the Plaintiffs) and a Monsanto representative to be
20
               designated if the Court approves this procedure (from Defendants) to act as the MDL’s
21
               Settlement Coordinators.
22
23        2.   Once a particular plaintiff is subject to a settlement agreement, that plaintiff (through counsel)
24             shall notify the Plaintiff Settlement Coordinators of the settlement, including the full name of
25
               the settling party, the case name, the associated case number, the date of the operative
26
               settlement agreement, and a listing of counsel associated with that plaintiff.
27
28        3.   The Settlement Coordinators shall maintain an MDL Settlement List and submit an updated




                                                     2
                                      JOINT LITIGATION PLAN;16-MD-0274
             Case 3:16-md-02741-VC Document 11787 Filed 09/17/20 Page 3 of 7




 1          list every month to the Court in camera.
 2     4.   Plaintiffs that are placed on the MDL Settlement List will not be subject to any ongoing
 3
            discovery or litigation obligations in this MDL.
 4
       5.   At any time, a Plaintiff may be removed from the Settlement List by notifying the Settlement
 5
 6          Coordinators. Upon notification, the stay will no longer apply to the Plaintiff’s case and

 7          Plaintiff will be required to meet any applicable court-ordered deadlines by the stated deadline
 8
            or within sixty-days, whichever is later.
 9
       6.   Any Plaintiff that has remained on the Settlement List for longer than one year will be ordered
10
11          to show cause why his or her case should not be dismissed or removed from the Settlement

12          List and return to the litigation as an active case. The Settlement Coordinators will be
13          responsible for identifying the cases to which this applies in their monthly reports to the
14
            Court.
15
     II.    Active Cases
16
17              Rule on All Pending Motions Related to Wave One and Remand.
            The Wave I cases have been fully worked up. Certain Summary judgment and Daubert
18
19   motions are pending. If litigation resumes, the parties request that Court resolve those motions and
20   remand cases, as appropriate, to their transferor courts, which can address trial scheduling. There are
21
     nine remaining cases in Wave I that are not currently subject to settlement agreements.
22
            1. Set New Deadlines for Wave Two Cases.
23
24   The Wave II cases remain in the workup process. Fact discovery was completed in many of the

25   Wave II cases at the time the stay was entered, but certain treater and other depositions could not be
26
     completed at that time due to the pandemic. On May 19, 2020, the Court granted the Parties request
27
     for a 60-day extension on remaining Wave Two deadlines. ECF No. 10751. Then, on July 21, 2020
28
     (seven days before the close of Wave Two discovery), the Court stayed all deadlines. PTO 216, ECF


                                                  3
                                   JOINT LITIGATION PLAN;16-MD-0274
              Case 3:16-md-02741-VC Document 11787 Filed 09/17/20 Page 4 of 7




 1   No. 11293. Should the Court remove the stay, the parties respectfully request that they be allowed to
 2   submit a proposed timeline to complete fact and expert discovery and briefing in the Wave II cases so
 3
     that those cases can be remanded, as appropriate, in 2021. There are sixteen remaining cases in
 4
     Wave II that are not currently subject to settlement agreements.
 5
 6            2. Set New Deadlines for Wave Three Cases.

 7            On May 26, 2020, the Court entered a scheduling order for the Wave III cases. Because most
 8
     of the Wave III cases are subject to settlement agreements, the parties request that the Court dissolve
 9
     Wave III. If substantial settlement progress has not occurred by the November 9th Case Management
10
11   Conference, the parties will submit a litigation proposal that includes all unresolved cases, including

12   any remaining Wave III cases.
13            Should the Court remove the stay and decide to proceed with Wave III now, the parties
14
     respectfully request that they be allowed to submit a proposed modified timeline to workup the Wave
15
     III cases to account for the stay but so that those cases still can be remanded, as appropriate, in
16
17   2021. At the time the request was made, plaintiffs selected Hawaii as their state and Monsanto

18   selected Texas. Neither party objects to revisiting those decisions in light of the intervening events
19
     since the initial request.
20
              3. Gebeyehou v. Monsanto.
21
22   Plaintiffs’ Position

23            As Your Honor noted at the conference on August 27, 2020, one of the three bellwether cases
24   – Gebeyehou v. Monsanto -- is not settled, nor has Monsanto responded to counsel’s request to
25
     discuss resolution. The Gebeyehou case should be set for trial as soon as practicable in light of
26
     COVID. The legal issues are fully briefed and, following ruling on those motions, the case is ready
27
28   for trial.




                                                  4
                                   JOINT LITIGATION PLAN;16-MD-0274
             Case 3:16-md-02741-VC Document 11787 Filed 09/17/20 Page 5 of 7




 1   Monsanto’s Position
 2          Monsanto has a pending motion for summary judgment in the Gebeyehou case on statute of
 3
     limitations grounds and believes the case should be dismissed on that basis. Should the Court deny
 4
     that motion, Monsanto does not object to an in-person trial before this Court as soon as circumstances
 5
 6   allow. Monsanto objects to a virtual trial given the many complications of trying a case remotely.

 7   Monsanto also has agreed to a mediation in the Gebeyehou case, which will be scheduled shortly.
 8
 9   III.   November 9, 2020 Case Management Conference.
10          The parties request the Court maintain the currently set November 9, 2020 Case Management
11   Conference, during which time they will report on further settlement efforts and be prepared to
12
     discuss the status of the stay and a more detailed litigation plan.
13
     DATED: September 17, 2020                      Respectfully submitted,
14
                                                    By: /s/ Aimee Wagstaff
15                                                  Aimee Wagstaff
16                                                  Aimee.wagstaff@andruswagstaff.com
                                                    ANDRUS WAGSTAFF, P.C.
17                                                  7171 West Alaska Drive
                                                    Lakewood CO 80226
18                                                  Telephone: (303) 376-6360
                                                    Facsimile: (303) 376-6361
19
                                                    Robin Greenwald
20                                                  rgreenwald@weitzlux.com
                                                    WEITZ & LUXENBERG, P.C.
21                                                  700 Broadway
                                                    New York NY 10003
22                                                  Telephone: (212) 558-5500
                                                    Facsimile: (212) 344-5461
23
24                                                  Michael Miller
                                                    mmiller@millerfirmllc.com
25                                                  THE MILLER FIRM, LLC
                                                    108 Railroad Ave
26                                                  Orange VA 22960
                                                    Telephone: (540) 672 4224
27                                                  Facsimile: (540) 672-3055
28                                                  Attorneys for Plaintiffs




                                                   5
                                    JOINT LITIGATION PLAN;16-MD-0274
     Case 3:16-md-02741-VC Document 11787 Filed 09/17/20 Page 6 of 7




 1                               /s/ William Hoffman
                                 William Hoffman (pro hac vice)
 2                               (william.hoffman@arnoldporter.com)
                                 ARNOLD & PORTER KAYE SCHOLER LLP
 3                               601 Massachusetts Ave NW,
                                 Washington, DC 20001
 4                               Tel: 202-942-6915
                                 Fax: 202-942-5999
 5
 6                               /s/ Brian L. Stekloff
                                 Brian L. Stekloff (pro hac vice)
 7                               (bstekloff@wilkinsonwalsh.com)
                                 Rakesh Kilaru (pro hac vice)
 8                               (rkilaru@wilkinsonwalsh.com)
                                 WILKINSON WALSH LLP
 9                               2001 M St. NW
                                 10th Floor
10                               Washington, DC 20036
                                 Tel: 202-847-4030
11                               Fax: 202-847-4005
12
                                 Attorneys for Defendant
13                               MONSANTO COMPANY
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                    6
                     JOINT LITIGATION PLAN;16-MD-0274
             Case 3:16-md-02741-VC Document 11787 Filed 09/17/20 Page 7 of 7




 1                                      CERTIFICATE OF SERVICE
 2           I hereby certify that, on September 17, 2020, service of this document was accomplished pursuant
     to the Court’s electronic filing procedures by filing this document through the ECF system.
 3
 4
                                                  /s/ Robin Greenwald
 5                                                 Robin Greenwald
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                  7
                                   JOINT LITIGATION PLAN;16-MD-0274
